Title: To George Washington from Jonathan Trumbull, Sr., 21 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
New Haven Octo. 21. 1776

I am now to acknowlege the receipt of your favour of the 15th Instant, inclosing the Copy of a Letter from Peter R. Livingston Esqr., which came to Hand at this place and was communicated to the General Assembly now sitting here; by their Desire I have sent Orders to Major Elisha Sheldon with the Troop of Horse under his Command, and two Companies of the first Regiment to march to Fish Kill in the State of New York, and there obey your Orders.
I have also, by like Desire, issued my proclamation requiring the Militia, and all able bodied effective Men in this State to arm, accouter and equip themselves, and be in readiness to march wherever the Exigencies of the State may require, and they shall be ordered. Considering the Services and Sufferings of our Militia the past Summer, the present Sickness that prevails among them since their return from the Army, and the Necessity of their Attention to Country Business to secure a sufficient Supply of provisions for the ensuing Year, it is judged, that this is all that we can do, consistent with prudence, at present. The Horse now ordered to march will probably amount to about two Hundred in the Whole.
You will find inclosed Copies of Letters from Generals Schuyler, Gates and Arnold, respecting the Transactions at the Northward, I am further advised, that after the Action of the 12th, which General Arnold describes, the Fleet under his Command began to fall down the Lake, but had not got far from Schuylers Island when a northerly Gale, favourable to the Enemy, pushed them up with our shattered Fleet, and obliged them to commence a second Engagement, which was continued with great Disadvantage on our Side tho with great Spirit and Bravery, for 5 Glasses, when the Superiour strength of the Enemy prevailed to the almost total ruin of our Fleet. General Arnold in the Congress Galley fought till he could stand no longer, run her ashore burnt her & escaped[.] General Waterbury fought the Washington 

till she was sinking under him, he was obliged to strike and was made a prisoner tho it seems he is returned to Ticonderoga, probably on his parole, and is expected here soon, Colo. Wigglesworth in the Trumbull is got to Ty— and is the only Gally saved, one Galley not compleated is safe, our Strength on the Water now remaining is one Sloop, 12 Guns, Two Schooners, 8 Guns each[,] Two Galleys & one Gondola, what it was before these rencounters the inclosed Copy of a return will shew—The Enemies Strength appears larger than at first, it is as follows

          
            1 Ship
            18
            Guns
            12
            pounders
          
          
            1 Schooner
            14
            
            6
            do
          
          
            1 do
            12
            
            do
            do
          
          
            1 Redeaux
            6
            
            24
            }
            
          
          
            
            12
            
            12
            all Brass
          
          
            4, 8 Inch Howitzers
            
          
        
28 Gondolas, 1 Gun each, 12, 18, & 24 Ibders, 1 8[-]Inch Howitzer. our people are all retired to Ticonderoga, where it is their Design, it is said, to force the Enemy to make an attack on our Works at the French Lines, by the Crown point road, by obliging them to Land below our Army; that they will lay our two remaining Galleys in the Channel, where their Fire will cooperate with the Jersey Redoubt and the Battery on mount Independance, by this means they Hope to prevent their passing higher up than our advanced posts. I hope for a more full and particular Account from Genl Waterbury who is expected here soon.
Colo. Richmond with his Regiment, consisting of 400 men, with 54 Whale Boats arrived some days since at New London, I have ordered him and Lieut. Colo. Livingston with their Men, the Whale Boats and 1200 Tons of small Craft to come to me at this place without Delay. they are designed for the Long Island Expedition with Colo. McIntosh at Fairfield, they may be hourly expected. I could wish General Clinton, Brigadier General of the militia in the State of New York might be sent to take upon him the Conduct of this Expedition, if he can be spared, and also to be informed whether your Excellency would think proper to give any different Orders respecting it. I am, Sir with the greatest Respect your obedient humble Servant

Jonth; Trumbull

